Citation Nr: 1235006	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression with psychotic features, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for major depression with psychotic features.  

The Veteran and his wife, Y. R., testified at a hearing before an RO Decision Review Officer (DRO) in February 2010.  A transcript of that hearing is of record.

The Board notes that the Veteran originally filed a petition to reopen a claim of entitlement to service connection for a depressive disorder and his claim was adjudicated as a claim of entitlement to service connection for major depression with psychotic features.  A review of the record, however, reflects multiple additional psychiatric diagnoses, to include, inter alia, a nervous condition, generalized anxiety, and an active psychosis.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, to include major depression with psychotic features, as set forth on the title page.


The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression with psychotic features, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A May 2006 Court Order affirmed a January 2004 Board decision which considered and denied the Veteran's claim of entitlement to service connection for a psychiatric disorder on the merits.

2.  The evidence received since the May 2006 Court decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 2006 Court decision that affirmed the Board's January 2004 decision which denied the Veteran's claim of entitlement to service connection for psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).

2.  Evidence received since the prior May 2006 Court decision that affirmed the Board's January 2004 decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Service Connection Claim

The Veteran seeks to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  His claim was previously denied on the merits by RO decisions dated in September 1991 and March 1992.  The Veteran subsequently perfected an appeal with respect to the denial of his claim, and in a January 2004 decision, the Board considered and denied the claim on the merits, on the grounds that a chronic psychosis had not been demonstrated during the Veteran's service or within the one-year period following his service, and that a preponderance of the evidence was against a finding that a psychiatric disability was caused or aggravated by his service.  He subsequently appealed the Board's decision to the Court and in a May 2006 Order, the Court affirmed the Board's decision.  The Veteran was provided a copy of the Court's decision but he did not subsequently file a timely appeal to the United State Court of Appeals for the Federal Circuit.  Therefore, the May 2006 Court Order and, consequently, the January 2004 Board decision are deemed to be final and binding on the evidence then of record.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

The Veteran later filed a petition to reopen his previously denied claim for entitlement to service connection for a depressive disorder in February 2008.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the prior final May 2006 Court Order, the evidence of record included the following:  VA treatment records dated from January 1976 to November 1997; VA examination reports dated in March 1976, May 1996, March 1997, and June 2001; a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA) dated in September 2000; statements from the Veteran dated in July 1977, November 1997, August 1999, and May 2001; statements from the Veteran's wife dated in August 1999, and May 2002; a copy of a favorable May 2001 decision pertaining to the Veteran's claim for benefits administered by the Social Security Administration (SSA); and the transcript from a DRO hearing held in January 1998.  

Evidence obtained since the Court's May 2006 decision largely consists of a transcript from the DRO hearing held in February 2010, which contains the Veteran's contentions regarding in-service mental health treatment, as well as a more detailed account of his post-service mental health treatment.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. at 117-121.  At the time of the Court's May 2006 decision, there was virtually no evidence of record to suggest that the Veteran had suffered from a psychiatric disorder during his active service and that he was discharged, at least in part, because of a mental health disorder.  Moreover, the record lacked a detailed account of his post-service history of mental health treatment.  Most notably, the evidence received through the February 2010 hearing suggests that the Veteran may indeed have been treated for a psychiatric condition while serving in Germany in 1975, which in turn, may have led to his discharge from active service.  Further, the evidence suggests that the Veteran may have received more frequent mental health treatment through the years than previously revealed in the record.  Therefore, the Board concludes that this evidence is new and material and that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

As a result of its decision to grant the Veteran's petition to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), with respect to his petition to reopen this claim, cannot be considered prejudicial to the Veteran.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression with psychotic features, is reopened.


REMAND

Although the Board has reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, still further development must be pursued in order to appropriately adjudicate his claim.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he developed an acquired psychiatric disorder during or as a result of his active service.  Although the Veteran has not provided many details regarding the onset of his claimed psychiatric disorder, a review of the records reflects a lengthy history of mental health treatment through the years and, as noted previously, multiple psychiatric diagnoses.  Most notably, the first evidence of record reflecting psychiatric treatment is found in VA treatment records pertaining to the Veteran hospitalization for psychiatric treatment in January 1976, just five months following his separation from service.

The Board observes that although the Veteran and his wife reported that he experiences ongoing psychiatric symptomatology, the record does not contain a current diagnosis of a psychiatric disorder.  This is consistent with the Veteran's testimony that although he continues to suffer from psychiatric symptoms, he does not actively seek medical treatment.  Accordingly, at the outset, the Board finds that this matter must be remanded for the Veteran to be afforded a new and contemporaneous VA psychiatric examination in order to diagnose and describe all current acquired psychiatric disorders found to be present, and to obtain an opinion regarding the nature and etiology of any such disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran's service treatment records (STRs) are not associated with the claims file.  A review of a prior April 1976 RO decision would seem to indicate that his STRs had previously been associated with the claims file, but are now missing.  In cases where a veteran's STRs are unavailable or incomplete, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.  In any event, the Board can find no indication that recent attempts have been made to locate the Veteran's STRs and no indication in the record regarding the results of any searches for his STRs.  Accordingly, while this case is being remanded, the RO/AMC must make all necessary attempts to locate the Veteran's STRs, as well as any service personnel records, and associate them with the claims file.  

Similarly, the record contains a favorable decision awarding the Veteran SSA disability benefits.  Thus far, however, it appears that a complete copy of all records and evidentiary material associated with his claim(s) for SSA disability benefits has not been associated with the claims file.  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  Thus, remand is also necessary to request any available SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, on remand, the Board finds that efforts must be made to obtain any and all outstanding VA treatment records pertaining to the Veteran's claimed psychiatric disorder.  In this regard, the Board observes the Veteran testified, and his representative noted, during his recent February 2010 DRO hearing that he had received mental health treatment from the Wilshire VA healthcare facility in California on more than one occasion, and testimony of records would indicate that the Veteran had been hospitalized or treated at the VA Medical Center (VAMC) in San Juan, Puerto Rico on more than one occasion prior to leaving Puerto Rico for California in 1976 or 1977.  Based on a preliminary review of the file, it does not appear that all of these cited medical records have been requested or obtained.  Accordingly, all necessary efforts to obtain outstanding treatment records from these VA facilities should be made.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, considering that the Board has reopened the Veteran's service connection claim, concluding there is new and material evidence, whereas the RO made a contrary finding, declining to reopen the claim in the July 2008 rating decision, on remand, the RO will have initial opportunity to readjudicate this claim on its underlying merits to avoid any possible prejudice to the Veteran in losing initial RO review of his claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), and/or any other appropriate source of records, and request a complete copy of the Veteran's service treatment records, to include all clinical records showing mental health treatment while the Veteran was stationed in Germany in 1975, as well as a complete copy of his service personnel records.  If requested records are unavailable, a negative reply is required.

2.  Obtain a complete copy of any available VA treatment records regarding the Veteran's mental health/psychiatric treatment from the San Juan VAMC and from the Wilshire VA healthcare facility in California, dated since August 1975.  Any response received should be memorialized in the Veteran's claims file.

3.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include major depression with psychotic features.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed acquired psychiatric disorder had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury. 

In providing this report, the examiner should specifically address the Veteran's contention that he received mental health treatment while stationed in Germany in 1975.  The examiner should additionally address all pertinent medical evidence of record, including the Veteran's diagnosis of an active psychosis in February 1976, and the favorable opinion provided by a VHA specialist in September 2000.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


